DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10 2021 has been entered.
 Receipt of Arguments/Remarks filed on February 19 2021 is acknowledged. Claims 2-25 and 28-38 were/stand cancelled. Claims 1, 26 and 45 were amended. Claim 47 was added.  Claims 1, 26-27 and 39-47 are pending. Claims 40-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 27 2014. Claims 1, 26-27, 39 and 42-47 are directed to the elected invention.
	
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Withdrawn Rejections
	The amendments filed February 10 2021 have overcome the rejection of claims of 1, 27, 34 and 39 under 35 USC 112b.  The claims are now directed to a Markush 
	The amendments filed February 10 2021 have overcome the rejection of claims 1, 27, 34 and 39 under 35 USC 103 over Elias et al. in view of Stroppolo et al.  The aminoprofen of Elias et al. is excluded by the instant claims.  Thus, Applicants arguments filed February 10 2021, page 12 (page 3 of remarks) are persuasive.
	The arguments filed February 10 2021 have overcome the rejection of claims 1, 27, 34 and 39 under 35 USC 103 over Bartzatt et al. in view of Stroppolo et al.  The compounds of Bartzatt et al. are excluded by the instantly claimed proviso.


Allowable Subject Matter
Claims 42-46 are allowed.  The prior art does not teach or suggest compounds of structure P4-3 as the recitations for R, R1, R2 and R11-13 exclude substitution, see Applicants arguments filed July 27 2018, specifically pages 22 of the response (page 9 of the arguments).
The indicated allowability of claim 26 is withdrawn in view of the newly discovered reference(s) to Xu et al.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 27 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 as currently written is vague and indefinite.  Claim 1 recites substituent definitions for Y, Y5-Y9 and Y11, X1-X3, R5-R7, L8, L9, L10, L11-L13.  However, the amendments filed February 10 2021 has removed compounds with those substituents.  Thus the claim is indefinite as the claimed structure L (Fg-L1-L4-L2-T) wherein Fg is F-85 does not recite those substituents.
Claim 1 in the proviso refers to structures F-97 and F-112.  However, those species have been removed from the claims.  Thus, the claim lacks antecedent basis for those structures.  
Claims 27 and 39 are included in the rejection as they depend on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 26 and 47 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Xu et al. (WO 2008149181 A1).
The applied reference has a common inventor/assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Xu et al. is directed to pro-drugs of NSAIS with very high skin and membranes penetration rates and their new medicinal uses.  
A specific compound taught is 3-piperidinemethyl 2-(p-isobutylphenyl) propionate.AcOH (P-5) (page 34, paragraph 57) which is taught as being in water (page 22, paragraph 24).  Thus Xu et al. exemplifies a specific compound of claim 26 in the form of a pharmaceutically acceptable salt.  






Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 27 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in view of Holt et al. (European Journal of Pharmacology, 2007) in view of Stroppolo et al. (US Patent No. 5510385, cited in the Office action mailed on 10/12/18).
Applicant Claims
The instant application claims a compound of Structure L and a composition comprising the compound of Structure L and a pharmaceutically acceptable carrier.
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Holt et al. is directed to inhibition of fatty acid amide hydrolase, a key endocannabinoid metabolizing enzyme, by analogues of ibuprofen and indomethacin.  


    PNG
    media_image1.png
    231
    792
    media_image1.png
    Greyscale


Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.02)
While Holt et al. teaches compounds falling with the scope of Structure L, Holt et al. does not expressly teach a pharmaceutically acceptable salt.  However, this deficiency is cured by Stroppolo et al. 
Stroppolo et al. is directed to pharmaceutical composition containing the salts of S(+)-2-(4-isobutyl-phenyl)propionic acid (ibuprofen) with basic amino acids.  It is taught that salts of Ibuprofen with basic amino acids like lysine, arginine, histidine, lysine, and histidine allow to obtain a faster and longer analgesic effect than Ibuprofen (column 1, lines 52-55).  Claimed is a pharmaceutical composition comprising a salt of S(+)-Ibuprofen with a basic amino acid in admixture with a pharmaceutical acceptable carrier (claim 1).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the teachings of Holt et al. and Stroppolo et al. and utilize a 
	Regarding the claimed structure, compound 1 and 2 read on the instant claims wherein Y1-Y4 are H, Y10 is CH3, R, L1, L4 and L2 are nothing, T is T-1, R1 is H and R2 is heteroaryl.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN (née Fisher) whose telephone number is 571-270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616